Exhibit 99.1 News Release For immediate release Calgary, Alberta October 27, 2011 TSXV: OPC OPTI Canada Announces Third Quarter 2011 Results and Updates CNOOC Limited Transaction OPTI Canada Inc. (OPTI or the Company) announced today the Company’s financial and operating results for the quarter ended September 30, 2011. “Long Lake performed positively over the third quarter, achieving the highest-to-date quarterly bitumen production average of 29,500 barrels per day (gross). Current production is around 32,000 barrels per day (gross),” said Chris Slubicki, President and Chief Executive Officer of OPTI. “The acquisition of OPTI by subsidiaries of CNOOC Limited is proceeding, and we look forward to the expected closing of the deal in November. The parties are prepared to complete the acquisition promptly following the receipt of approvals from Industry Canada and the People’s Republic of China.” CORPORATE UPDATE Following an extensive strategic alternatives review process that was initiated by the Company in November 2009 OPTI announced on July 13, 2011 that it had made an application for an order under the Companies’ Creditors Arrangement Act (the CCAA), commencing a creditor protection proceeding (the CCAA Proceeding) in the Court of Queen’s Bench of Alberta (the Court). OPTI applied to the Court and received an order staying all claims and actions against OPTI and its assets until August 12, 2011 (the Initial Order). This Initial Order precluded parties from taking any action against OPTI for breach of contractual or other obligations during the stay period except for the exercise of certain set-off rights or termination of certain “eligible financial contracts” (such as OPTI’s foreign exchange derivative instruments agreements). The purpose of the Initial Order was to provide OPTI with relief designed to allow management to complete a restructuring plan while conducting business in the ordinary course. The initial stay period was extended until November 4, 2011 and it is expected that the Court will continue to extend the stay period as may be appropriate. The restructuring plan put forth in OPTI’s initial application (the Recapitalization) would convert the Company’s US$1 billion 8.25 percent Senior Secured Notes due 2014 and US$750 million 7.875 percent Senior Secured Notes due 2014 (collectively, the Second Lien Notes) into common equity in the form of new common shares of OPTI. In addition, a new common share investment of US$375 million would be offered to all holders of Second Lien Notes (the Second Lien Noteholders) via a rights offering. Certain Second Lien Noteholders supporting the Recapitalization (the Supporting Noteholders) would act as a backstop to the rights offering. As a key condition of the Recapitalization, the Company’s US$300 million 9.75 percent First Lien Notes due 2013 and its US$525 million 9.00 percent First Lien Notes due 2012 (collectively, the First Lien Notes) would be refinanced prior to closing. The new secured debt amount of this refinancing would be determined in accordance with the terms of an agreement (the Support Agreement) with the Supporting Noteholders and would not be less than US$1.1 billion. Holders of OPTI’s existing common shares would be issued warrants to acquire new common shares of the Company and all of OPTI’s existing common shares would be cancelled. The shareholder warrants would be issued for the purchase of approximately 25.5 million new common shares (in the aggregate approximately 20 percent of the Company’s post-restructuring new common shares). Each warrant would be exercisable for one new common share with a strike price of US$22.27 per share and would expire seven years after the implementation date of the Recapitalization. On July 20, 2011 OPTI announced that it had entered into an arrangement agreement with CNOOC Luxembourg S.à r.l, an indirect wholly-owned subsidiary of CNOOC Limited pursuant to which indirect wholly-owned subsidiaries of CNOOC Limited will acquire the Second Lien Notes and all of the outstanding shares of OPTI (the Acquisition). The total value of the Acquisition is approximately US$2.1 billion. OPTI’s Board of Directors determined that the Acquisition is in the best interest of the Company, recommended that Second Lien Noteholders support the Acquisition, and voted unanimously in favour of the Acquisition. Pursuant to the Acquisition, CNOOC Limited, through its subsidiaries, will: · acquire OPTI's Second Lien Notes for a net cash payment of US$1,179 million and pay US$37.5 million to backstop parties; · acquire all existing issued and outstanding common shares of OPTI for a cash payment of approximately US$34 million (equal to US$0.12 per common share); and · assume, in accordance with the notes’ indentures, the Company’s First Lien Notes. On July 22, 2011 OPTI presented the Court with a plan to pursue the Acquisition and, in the event that Acquisition was not implemented, then, subject to certain conditions, OPTI would complete the Recapitalization. This plan is referred to as the Master Plan. The Master Plan provides for the implementation of either the Acquisition or the Recapitalization through concurrent proceedings (the Proceedings) under the CCAA and the Canada Business Corporations Act (the CBCA). The Court directed OPTI to present its Master Plan to the Second Lien Noteholders. On September 7, 2011 at a meeting of Second Lien Noteholders, the Master Plan was approved by a majority of Second Lien Noteholders, present in person or by proxy, who collectively held 99.97 percent of the aggregate principal amount of outstanding Second Lien Notes that were voted at the meeting. On the same date, the Court granted an order (the Sanction Order) approving the Company’s Master Plan pursuant to the CCAA and the CBCA. The Sanction Order declares that the Master Plan is approved and declared to be substantively and procedurally fair and reasonable to the Second Lien Noteholders and existing OPTI shareholders and is in the best interests of OPTI and all affected parties. The Sanction Order also authorized and directed the Company to take all steps and actions necessary or appropriate to implement the terms of the Master Plan. We expect that the Acquisition will be implemented in November 2011, following the receipt of all regulatory approvals and after all other conditions to closing have been satisfied or waived. A no-action letter, satisfying a condition to closing, was issued from the Commissioner of Competition under the Competition Act of Canada on October 19, 2011. OPTI and subsidiaries of CNOOC Limited are prepared to complete the Acquisition promptly following the receipt of approvals from the Minister of Industry under the Investment Canada Act and the National 2 Development and Reform Commission of the People’s Republic of China. In addition, Equity Financial Trust Company has been retained to carry out certain closing activities relating to the Acquisition in accordance with the Master Plan. Implementation of the Acquisition must occur on or before December 1, 2011. OPTI intends to apply for a stay extension, beyond November 4, 2011, with the Court on November 1, 2011 in order to complete the Acquisition or the Recapitalization. The Company will continue to comply with all of the terms set forth in the Master Plan and the Support Agreement with Supporting Noteholders. Readers should refer to “Risk Factors” at the end of this MD&A and in the Information Circular in respect of the Master Plan for specific risk factors associated with the Acquisition, the Recapitalization and the Proceedings. OPTI continues operations with assistance of the Court-appointed Monitor, Ernst & Young Inc. (the Monitor). Information on OPTI’s CCAA Proceeding can be found on the Company’s website or through the Monitor at www.ey.com/ca/opti. Listing on TSXV During the third quarter of 2011 the Company’s listing application for the TSX Venture Exchange (TSXV) was approved. The common shares of OPTI commenced trading on the TSXV (symbol: OPC) effective upon the open of trading on August 29, 2011. The Company’s listing on the TSXV followed OPTI’s delisting from the Toronto Stock Exchange (TSX) effective at the close of markets on August 26, 2011 as OPTI no longer satisfied the continued listing requirements of the TSX as a result of OPTI’s proceeding under the CCAA announced on July 13, 2011. OPERATIONAL UPDATE Long Lake bitumen production for the third quarter of 2011 averaged approximately 29,500 barrels per day (bbl/d) (10,300 bbl/d net to OPTI), a six percent increase over the second quarter average of approximately 27,900 bbl/d (9,800 bbl/d net to OPTI). Steam injection for the third quarter averaged approximately 144,000 bbl/d, lower than the previous quarter average of 152,000 bbl/d. The decrease was attributable to wells requiring less steam to maintain target conditions, combined with scheduled maintenance on the third hot lime softener and the second Cogeneration unit which occurred in August. Operating costs remained high during the quarter due to this maintenance as well as continuing initiatives to increase plant reliability and improve well performance. Production in September was approximately 30,500 bbl/d (10,700 bbl/d net to OPTI), with August and September producing the highest monthly bitumen averages to-date. Overall steam requirements are trending down as steam-to-oil-ratio (SOR) improves with well optimization and steam chamber maturity. Our recent all-in SOR average is approximately 4.7 including steam to wells early in the ramp-up cycle. It is expected that the long-term SOR at Long Lake will range between 3.0 and 4.0. We do not expect to reach this long-term SOR range until 2012 or later. The SOR for our original well pairs is expected to be in the high end of this range. The Upgrader was recently shut down for repairs to the air separation unit. We anticipate that this is a short term issue and expect to start up the Upgrader once repairs are complete. With the natural gas pipeline installed earlier this year, we expect to be able to produce and sell bitumen during this downtime. 3 Upgrader units performed consistently during the quarter, processing the majority of our produced bitumen as well as approximately 3,500 bbl/d (1,200 bbl/d net to OPTI) of externally-sourced bitumen. Our Upgrader on-stream time and Premium Sweet Crude (PSC™) yields during the quarter were consistent with the previous quarter, averaging 98 percent and 70 percent respectively. It is expected that yields will increase to the design rate of 80 percent as operations are optimized. For the remainder of 2011 we expect to purchase externally-sourced bitumen when economically beneficial. A three-week turnaround period at Long Lake is planned for the second quarter of 2012. This will allow for completion of a number of scheduled maintenance activities which will result in temporarily reduced bitumen production. A total of 89 well pairs at Pads 1 through 11 are capable of production. Drilling on Pad 12 was completed during the quarter and drilling on Pad 13 is proceeding as planned and is expected to be completed by the end of the year. These pads are located in geologically high-quality areas of the reservoir and are scheduled to come on-stream in 2012 and expected to ramp-up over the following 18 months. The operator is currently working through engineering and regulatory processes for Pads 14 and 15 at Long Lake which could be available for production as early as 2014. Beyond the Long Lake pads, similar work is ongoing to potentially drill 25 to 30 wells on the Kinosis lease. Preliminary optimization plans consider adding once-through steam generation capacity as well as advancing bitumen production from Kinosis which would be tied-in to the Long Lake Upgrader. Effective April 1, 2011 OPTI exercised a deferred payment funding option for all capital expenditures relating to Kinosis. This funding option has been extended to the end of December 2011. We retain all of our other rights under the joint venture agreement and we have the discretion to resume funding of our proportionate share of Kinosis costs. OPTI’s proportionate share of incurred costs to September 30, 2011 is approximately $10 million (plus applicable interest). The performance of SAGD operations and the Upgrader may differ from our expectations. There are a number of factors related to the characteristics of the reservoir and operating facilities that could cause bitumen and PSC™ production to be lower than anticipated. See “Risk Factors – Operating Risks” in our management’s discussion and analysis for the year ended December 31, 2010. FINANCIAL HIGHLIGHTS Basis of Presentation As of January 1, 2011 OPTI adopted International Financial Reporting Standards (IFRS) as a public reporting issuer as prescribed by the Canadian Institute of Chartered Accountants (CICA) Accounting Standards Board. Financial performance has been measured according to IFRS as of January 1, 2010. Results for periods prior to January 1, 2010 have been measured according to Canadian Generally Accepted Accounting Principles (Canadian GAAP) as it existed at that time. For further details see Note 2 “Creditor Protection and Going Concern Uncertainty” of the accompanying condensed interim financial statements. 4 Three months ended September 30 Nine months ended September 30 Year ended December 31 In millions Net loss $ ) $ ) $ ) Net field operating loss (0
